Case 9:18-cv-80176-BB Document 573-17 Entered on FLSD Docket 06/10/2020 Page 1 of 7

OFFICE OF THE DISTRICT MEDICAL EXAMINER
DISTRICT 15 — STATE OF FLORIDA
PALM BEACH COUNTY
3126 GUN CLUB ROAD
WEST PALM BEACH, FLORIDA 33406-3005
(561) 688-4575
(561) 688-4592 FAX

 

NAME: KLEIMAN, DAVID A. CASE NUMBER: 13-0467
CROSS REFERENCE: 2010-1000
DATE FOUND: April 26, 2013 AGE: 46 SEX: M RACE: W

DATE OF AUTOPSY: April 27, 2013 / 1020 hours

 

 

FINDINGS:

1. Decomposition fluid toxicology results.
a.) Ethanol = 0.107 g/dL.
b.) Nordiazepam = 0.043 mg/L.

2. Left anterior descending artery with critical stenosis.
3. Lower gastrointestinal hemorrhage.
4, Obese.
5. Complicated aortic plaque with bilateral nephrosclerosis and remote bilateral renal cortical infarcts.
6. Splenomegaly (660 grams).
7. Decubitus ulcers.
- 8. Cholelithiasis.
9. Decomposing.
CAUSE OF DEATH: CORONARY ARTERY DISEASE

CONTRIBUTING CONDITIONS: OBESITY, LOWER GASTROINTESTINAL HEMORRHAGE

Reinhard Motte, Le

Associate Medical Examiner

RM;df Date Signed: O20 / 3

MANNER OF DEATH: NATURAL

CONFIDENTIAL KLEIMAN_00006307
Case 9:18-cv-80176-BB Document 573-17 Entered on FLSD Docket 06/10/2020 Page 2 of 7

NAME: KLEIMAN, DAVID A. ; CASE NUMBER: 13-0467
EXTERNAL EXAMINATION:

The body is that of a 5 foot 10 inch, 230 pound, obese, decomposing, white male reported to be 46 years of age.
The body mass index is 33.0.

The deceased has advanced decompositional changes, including a foul odor, bloating, marbling, purge fluid,
skin slippage, body cavity fluid and decomposing, partly amorphous organs. The refrigerated body is cold.
Rigor mortis is absent. Livor mortis is fixed.

The head is intact. X-ray discloses no evidence of a gunshot wound. The decomposing head is covered by
wavy, gray hair. The face is covered by a scruffy, gray beard and mustache. The face is without trauma. The
teeth are native. The nasal septum is intact.

The neck is free of crepitus and appears symmetric. The chest is symmetric and free of trauma. The abdomen
is corpulent. The external genitalia are unremarkable. The upper extremities are symmetric and appear free of
trauma. The arms appear fairly well muscled. The lower extremities have decubitus ulcers involving the feet
and both buttocks. The decubitus ulcers are deep and full thickness.

The back appears symmetric, normally developed and free of acute trauma.
IDENTIFICATION:

The deceased wears two black socks, black pants and a black shirt. A midline, long, linear, surgical scar is over
the back. He was visually identified.

INTERNAL EXAMINATION:
BODY CAVITIES:

The mesothelial linings are smooth, tan and free of adhesions. The chest and abdomen contain postmortem
decompositional fluids. The soft tissues of the anterior chest and abdomen are free of acute trauma. The ribs,
vertebral bodies, pelvis and clavicles have no acute fractures.

HEAD AND CENTRAL NERVOUS SYSTEM:

~ The subgaleal is free of trauma. The temporal muscles are symmetric. The cranium is intact. The dura adheres
to the internal periosteum and is free of epidural and subdural blood. The fairly amorphous, 1280 gram brain
has no subarachnoid hemorrhages. The deep parenchyma is amorphous, without evidence of parenchymal
hemorrhage. There is no cerebrospinal fluid. The blood vessels in the circle of Willis are free of aneurysms
and have mild atherosclerotic plaque.

CONFIDENTIAL KLEIMAN_00006308

 
Case 9:18-cv-80176-BB Document 573-17 Entered on FLSD Docket 06/10/2020 Page 3 of 7

NAME: KLEIMAN, DAVID A. CASE NUMBER: 13-0467
NECK:

The tongue has no contusions or lacerations. The oropharynx is pink-red with no trauma or injuries. The
epiglottis is yellow and leaf-like with no swelling. No food or foreign objects obstruct the oropharynx, larynx,
trachea or bronchi. The hyoid bone and thyroid cartilages are intact. The anterior cervical neck strap muscles
and soft tissues have no contusions or injuries. The prevertebral muscles, fascia and soft tissues have no
contusions. The anterior cervical vertebral column is intact. The thyroid gland has its normal anatomic size,
shape and location. The thyroid gland has no focal lesions or abnormalities. The cervical lymph nodes are not
enlarged.

CARDIOVASCULAR:

The 290 gram heart has a smooth epicardial surface with no fibrous or fibrinous adhesions. No petechiae or
contusions are on the epicardial surface. There is a moderate amount of epicardial fat. The heart is right
coronary artery dominant. The coronary arteries arise normally from the aortic root and their ostia are patent.
The left anterior descending branch has calcific plaque producing critical stenosis. The left main, left
circumflex, and right coronary artery have luminal plaque with no greater than 1/3 stenosis. There are no -
coronary thrombi. The decomposing myocardium is uniformly red-brown. The valve leaflets are thin and
pliable, without vegetations or fenestrations. The chordae tendineae are intact. The papillary muscles are

intact. The aorta has complicated atherosclerotic plaque throughout its length, without evidence of aneurysm
formation.

RESPIRATORY:

The 420 gram right lung and 450 gram left lung are collapsed postmortem changes. They are surrounded by
decompositional fluids. The pleural surfaces are smooth. The parenchyma is dark, uniform and decomposing.
The tracheobronchial tree is patent.

HEPATOBILIARY SYSTEM:

The 2700 gram liver has a smooth, intact capsule with no trauma or injury. The inferior edge of the liver is
firm. The decomposing, Swiss cheese parenchyma has no fatty change or cirrhosis. No infarcts, granulomas or

tumors are seen. The thin-walled gallbladder contains a 3.1 centimeter smooth, oval, black stone. The portal
vein is normal.

HEMOLYMPHATIC SYSTEM:

The 660 gram spleen has a smooth, intact capsule with no trauma or injury. The decomposing parenchyma is
dark and amorphous. Gray-white follicles are not identified.

CONFIDENTIAL KLEIMAN_00006309

 
Case 9:18-cv-80176-BB Document 573-17 Entered on FLSD Docket 06/10/2020 Page 4 of 7

NAME: KLEIMAN, DAVID A. CASE NUMBER: 13-0467

ENDOCRINE SYSTEM:

The decomposing pancreas is pale yellow-brown, lobular and firm with no fat necrosis, extravasated blood,
tumor or fibrosis. The decomposing adrenal glands have their normal anatomic size, shape and location. The
adrenal cortex is yellow and the medulla gray-white. No hemorrhage or tumor is seen in the adrenal glands.

GASTROINTESTINAL SYSTEM:

The esophagus is lined by a smooth, gray-white mucosa with no ulcers, tumors or esophageal varices. The
stomach is intact and empty. No aromatic or unusual odors are detected in the gastric contents. No pills,
capsules or granular material are seen within the gastric contents. No blood is in the stomach. The gastric
mucosa is beige with no ulcers, polyps or tumors. The duodenum has no ulcers. The small and large bowel has
no perforation, obstruction or infarction. The appendix is normal. The colon contains bloody stool.

UROGENITAL SYSTEM:

The right and left kidneys weigh 190 and 170 grams, respectively. Both kidneys have granular, pitted and
scarred, red-brown surfaces. There is no trauma or injury to the kidneys. The corticomedullary junction is
sharply demarcated. There is no hydronephrosis or renal calculi. A normal amount of peripelvic fat is present.
The ureters and bladder are normal. The bladder is intact and contains 300 milliliters of yellow-orange urine.

CONFIDENTIAL KLEIMAN_00006310

 
50176-BB Wuesthotf ReferenteiabionatergD Docket 06/10/2020 Page 5 of 7
2. 6800 Spyglass Court

Melbourne, Florida 32940
Julie Bell, M.D., Laboratory Director

  

 

 

 

 

 

 

Patient: KLEIMAN, DAVID A Age: 46 Sex: M

Client Patient ID: 15-13-467 Account#: VxX21849

Physician: MOTTE, REINHARD Client: DIST 15 MEDICAL EXAMINER
Specimen Collected :04/27/2013 Lab Order No: 282901414 Reg Date: 04/29/13

Test Name Result Units Cutoff/Reporting Limits

 

VOLATILE PANEL - VOLP
SPECIMEN TYPE
DECOMP FLUID

 

ETHANOL 0.107 g/dL 0.020
ACETONE NONE DETECTED mg/dl 7.5
METHANOL NONE DETECTED mg/dL 15.0
ISOPROPANOL NONE DETECTED © mg / aL | 15.0

Analysis by Gas Chromatography (GC) Headspace Injection
BLOOD DRUG SCREEN - BDSME
SPECIMEN TYPE
DECOMP FLUID
GC/MS
NO DRUGS DETECTED
LC/MS/MS
DIAZEPAM, NORDIAZEPAM
BLOOD IMMUNOASSAY SCREEN

 

BENZODIAZEPINES POSITIVE mg/ I 0.050
CANNABINOIDS NEGATIVE mg / 1 0.050
COCAINE METABOLITE NEGATIVE mg/L 0.100
FENTANYL mg/L 0.001
Unable to report due to interfering substance(s) present in the specimen
METHADONE NEGATIVE mg/L 0.050
OPIATES NEGATIVE mg/L 0.050
SALICYLATES NEGATIVE mg/L 50.0
TRICYCLICS NEGATIVE mg/L 0.100

BENZODIAZEPINES PANEL - BNZP
SPECIMEN TYPE
DECOMP FLUID

 

 

CHLORDIAZEPOXIDE NONE DETECTED mg/L 0.025
TOXICOLOGY REPORT KLEIMAN, DAVID A
Form: MM Single RLIT Page 1 of 3 Printed: 05/24/13 07:40

CONFIDENTIAL KLEIMAN_00006311

 
(0176-BB Wuestheff Referente ikabonataryD Docket 06/10/2020 Page 6 of 7

  

 

 

 

 

 

 

 

 

 

Ae 6800 Spyglass Court
_— Melbourne, Florida 32940
LABORATORY Julie Bell, M.D., Laboratory Director

Patient: KLEIMAN, DAVID A Age: 46 Sex: M

Client Patient ID: 15-13-467 Account#: VX21849

Physician: MOTTE, REINHARD Client: DIST 15 MEDICAL EXAMINER

Specimen Collected :04/27/2013 Lab Order No: 282901414 Reg Date: 04/29/13

Test Name Result Units Cutoff/Reporting Limits
MIDAZOLAM NONE DETECTED mg/ 1s 0.025
DIAZEPAM NONE DETECTED mg/l 0.025
DESALKYLFLURAZEPAM NONE DETECTED mg/L 0.025
NORDIAZEPAM 0.043 mg / 1 0.025

Therapeutic range:
0.100 - 1.000 mg/L

 

 

 

OXAZEPAM NONE DETECTED mg/L 0.025
TEMAZEPAM NONE DETECTED mg/L 0.025
LORAZEPAM NONE DETECTED mg/L 0.025
ALPRAZOLAM NONE DETECTED mg/L 0.025
ALPHA-OH-ALPRAZOLAM NONE DETECTED mg/L 0.025

Analysis by GC/MS

URINE DRUG SCREEN COMPREHENSIVE - UDSME

SPECIMEN TYPE
URINE

GC/MS
ACETAMINOPHEN

URINE IMMUNOASSAY SCREEN
AMPHETAMINES NEGATIVE mg/L 0.500
BARBITURATES NEGATIVE mg/L 0.200
BENZODIAZEPINES POSITIVE mg/L 0.200
COCAINE METABOLITE POSITIVE mg/L 0.150
MDMA/MDA NEGATIVE mg/L 0.300
METHADONE NEGATIVE mg/L 0.300
METHAQUALONE NEGATIVE mg/L 0.300
OPIATES NEGATIVE ng/L 0.300
OXYCODONE NEGATIVE mg/L 0.100
PHENCYCLIDINE NEGATIVE mg/L 0.025

TOXICOLOGY REPORT KLEIMAN, DAVID A

Form: MM Single RLIT Page 2 of 3 Printed: 05/24/13 07:40

CONFIDENTIAL KLEIMAN_00006312

 
  

(0176- BB Wuestheif Refarenke ikabanataryD Docket 06/10/2020 Page 7 of 7

 

 

 

 

 

 

 

 

x Ne 6800 Spyglass Court
Melbourne, Florida 32940
LABORATORY Julie Bell, M.D., Laboratory Director
Patient: KLEIMAN, DAVID A Age: 46 Sex: M
Client Patient ID: 15-13-467 Account#: VxX21849
Physician: MOTTE, REINHARD Client: DIST 15 MEDICAL EXAMINER
Specimen Collected :04/27/2013 Lab Order No: 282901414 Reg Date: 04/29/13
Test Name Result Units Cutoff/Reporting Limits
PROPOXY PHENE NEGATIVE mg/L 0.300
CANNABINOIDS NEGATIVE mg/L 0.050
TRICYCLICS NEGATIVE mg/L 0.300

Specimens were intact upon receipt. Chain of custody, specimen security and integrity has
been mantained. Testing has been performed as requested

Reviewed by: heroe Rete — Date: S-2¢Y2,

FINAL REPORT - THIS COMPLETES REPORTING ON THIS CASE
TOXICOLOGY REPORT KLEIMAN, DAVID A
Form: MM Single RLIT Page 3 of 3 Printed: 05/24/13 07:40

 

CONFIDENTIAL KLEIMAN_00006313

 
